DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  January 24 2022 have been fully considered but they are not persuasive.
Regarding Allowable Subject Matter and Claim Rejections 35 U.S.C. § 102, Claims 11-16 and 18 have been allowed
Regarding Claim Rejections 35 U.S.C. § 103, the applicant has amended the claims to recite “receiving, by a first terminal device in Mode 3, first resource configuration from an access network device.”  The applicant argues, correctly, that Kim teaches only Mode 1 and Mode 2 and that Tooher is silent on modes.  However, it was well-known to those of ordinary skill in the art at the time the claimed invention was effectively filed that Mode 1 of Kim is analogous to Mode 3 of the claims.  In both modes,  the resources for communication between terminal devices are assigned by an access network device.  This is because the standards for Vehicle-to-Everything (V2X) communications were developed from the standards for Device-to-Device (D2D) communications and both standards have a lot of features in common.  The examiner cites Chae et. al. (US 2019/0124653 A1) Para 97 “For clarity, a method for an eNB to directly designate a transmission resource of a D2D transmitting UE is referred to as a mode 1 (mode 3 in case of V2X). If a transmission resource region is configured in advance or an eNB designates the transmission resource region and a UE directly selects a transmission resource from the transmission resource region, it is referred to Para 402 “In this specification, for convenience of description, a method for an eNB to directly indicate the transmission resources of a D2D transmission UE in D2D or V2V communication is called/defined as Mode 1 or Mode 3, and a method in which a transmission resource region has been previously configured or a method for an eNB to designate a transmission resource region and for a UE to directly select transmission resources is called/defined as Mode 2 or Mode 4” and Lee et. al. (US 2019/0116608 A1) Para 175 “In the present invention, the term “mode 1” (or “mode 2”) may be interpreted as (/replaced with) “mode 3” (or “mode 4”) related to V2X communication”.  The disclosure of Lee finds support at US 62/450,580 Page 18.  For this reason, intendent claims 1 and 6 are not yet in condition for allowance.  For this reason, and for other reasons given below, dependent claims 2-5 and 7-10 are also not yet in condition for allowance.
Regarding New Claims 19-20, the claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Allowable Subject Matter
Claims 11-16 and 18 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al (US 2017/0245313 A1) in view of Chae et. al. (US 2019/0124653 A1) and in further view of Tooher et. al. (US 2019/0208482 A1).
Support for Tooher is found at US 62/373,089 Para 223
Regarding Claim 1, Kim discloses a data sending method (Fig. 58 Para 1182-1197  The examiner notes that while the text refers to Fig. 57, an inspection of Fig. 57 and Fig. 58 will show that Fig. 58 is what is meant in the text), comprising:
receiving, by a first terminal device in Mode 1 (Para 311-312 “Mode 1 means a mode of scheduling a resource used for transmitting data or control information for D2D direct communication” Para 313 “The eNB sets a resource pool required for D2D direct communication”  Para 411 “Mode 1: eNodeB or rel-10 relay node schedules the exact resources used by UE to transmit direct data and direct control information”), resource configuration information from an access network device, wherein the resource configuration information indicates a time-frequency resource for sending first data (Fig. 58 5802 Para 1189 “The eNB transmits downlink control information (DCI) (i.e., D2D grant) including D2D SA resource allocation information to the D2D Tx UE” “D2D Tx UE” corresponds to first terminal device, “eNodeB (eNB)” corresponds to access Para 1191 the resources for sending data are derived from resources for sending the Scheduling Assignment (SA) and since according to Para 95 the resource allocation is time-frequency resources) and 
receiving, by a first terminal device, information indicating at least one of frequency domain configuration information or time domain configuration information of the time-frequency resource (Fig. 58 S5801 Para 1184 1186 “D2D Data Granularity” corresponds to frequency/time domain configuration information, see Para 94 of the instant specification);
sending, by the first terminal device, first control information to a second terminal device (Fig. 58 S5804 Para 1193 where “D2D Rx UE” corresponds to second terminal device and  where “D2D SA” corresponds to control information, according to Para 310), wherein the first control information indicates the time-frequency resource (Para 1197 “SA transmitted from the D2D Tx UE may include data transmission resource information”); and
sending, by the first terminal device, the first data to the second terminal device on the time-frequency resource (Fig. 58 5804 Para 1193 “transmits D2D data to the D2D Rx UE through the D2D data transmission resource”)
The examiner notes that “Scheduling Grant” corresponds to resource configuration information transmitted from an access network device to a terminal device (See Fig. 33 “S3310” and Para 599 600 604 609 of Kim) and “Scheduling Fig. 33 “S3320” of Kim)
Chae discloses something Kim does not explicitly disclose: Mode 1 of Device-to-Device (D2D) communications is analogous to Mode 3 of Vehicle-to-Everything (V2X) communications (Para 97 “For clarity, a method for an eNB to directly designate a transmission resource of a D2D transmitting UE is referred to as a mode 1 (mode 3 in case of V2X). If a transmission resource region is configured in advance or an eNB designates the transmission resource region and a UE directly selects a transmission resource from the transmission resource region, it is referred to as a mode 2 (mode 4 in case of V2X)”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive, by a first terminal device in Mode 3, first resource configuration information from an access network device, to receive information indicating a time-frequency resource for sending first data and at least one of frequency domain configuration information or time domain configuration information of the time-frequency resource; send, by the first terminal device, first control information to a second terminal device; and send, by the first terminal device, the first data to the second terminal device on the time-frequency resource.  This would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed because the analogy of Mode 1 and Mode 3 was well known, see Kim et. al. (US 2019/0116608 A1) Para 402 “In this specification, for convenience of description, a method for an eNB to directly indicate the transmission resources of a D2D transmission UE in D2D or V2V communication is called/defined as Mode 1 or Para 175 “In the present invention, the term “mode 1” (or “mode 2”) may be interpreted as (/replaced with) “mode 3” (or “mode 4”) related to V2X communication”.  The disclosure of Lee finds support at US 62/450,580 Page 18.
Tooher discloses something neither Kim nor Chae explicitly discloses: sending and receiving resource configuration information indicating a time-frequency resource and frequency domain configuration information (Para 179 “the frequency allocation in a scheduling assignment or grant may indicate a granularity of resource blocks or groups of resource blocks”  The “scheduling grant/scheduling assignment” corresponds to resource configuration information, “resource blocks” correspond to time-frequency resources, and “granularity of resource blocks or groups of resource blocks” corresponds to frequency domain configuration information, see Para 94 of the instant specification)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive, by a first terminal device in Mode 3, first resource configuration information from an access network device, wherein the first resource configuration information indicates a time-frequency resource for sending first data and at least one of frequency domain configuration information or time domain configuration information of the time-frequency resource; send, by the first terminal device, first control information to a second terminal device, wherein the first control Para 179).
Regarding Claim 2, Kim discloses wherein: a time-frequency resource used by the first terminal device to send the first control information to the second terminal device and the time-frequency resource used by the first terminal device to send the first data to the second terminal device have at least one of same frequency domain configuration information or same time domain configuration information (Para 1184 1185 “the transmission granularity may be the same as a resource allocation granularity (or indication granularity) Para 1186  The “resource allocation/indication granularity” corresponds to frequency/time domain configuration information of a time-frequency resource used by the first terminal device to send the first control information to the second terminal device and “transmission granularity” corresponds to frequency/time domain configuration information of a time-frequency resource used by the first terminal device to send the first data to the second terminal device); 
or a time-frequency resource used by the first terminal device to send the first control information to the second terminal device has at least one of a preset frequency domain configuration or a preset time domain configuration (Para 1188 “SA and data transmission granularities may be previously defined”)
Regarding Claim 3, Kim discloses the frequency domain configuration information comprises a minimum unit of the time-frequency resource in frequency domain; and the time domain configuration information comprises a minimum unit of the time-frequency resource in time domain (Para 1186 The “frequency domain granularity” corresponds to a minimum unit of the time-frequency resource in frequency domain and the “time domain granularity” corresponds to a minimum unit of the time-frequency resource in time domain by the definition of granularity “granularity noun 2 TECHNICAL the scale or level of detail present in a set of data or other phenomenon.”
Regarding Claim 6, Kim discloses a terminal device (Fig. 67 UE Para 1493), comprising: 
a receiver (Fig. 67 6723 RF Unit Para 1496), the receiver configured to receive resource configuration information from an access network device, wherein the resource configuration information indicates a time-frequency resource for sending first data (Fig. 58 5802 Para 95 1189 1191) and receive resource configuration information from an access network device, receive information indicating at least one of frequency domain configuration information or time domain configuration information of the time-frequency resource (Fig. 58 S5801 Para 1184 1186)
a transmitter (Fig. 67 6723 RF Unit Para 1496), the transmitter configured to: send first control information to another terminal device (Fig. 58 S5804 Para 310 1193), wherein the first control information indicates the time-frequency resource (Para 1197); and;
send the first data to the other terminal device on the time-frequency resource (Fig. 58 5804 Para 1193)
Para 97)
Tooher discloses sending and receiving resource configuration information indicating a time-frequency resource and frequency domain configuration information (Para 179)
Regarding Claim 7, Kim discloses claim 7 as explained in claim 2 above.
Regarding Claim 8, Kim discloses claim 8 as explained in claim 3 above.
Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al (US 2017/0245313 A1) in view of Chae et. al. (US 2019/0124653 A1) and in further view of Tooher et. al. (US 2019/0208482 A1) and of Novlan et. al .(US 2016/0044665 A1) and of Li et. al. (US 2019/0320446 A1).
Regarding Claim 4, The combination of Kim, Chae and Tooher discloses the method of claim 1.
Novlan discloses something neither Kim nor Chae nor Tooher explicitly discloses: before the receiving, by a terminal device, resource configuration information from an access network device, sending, by a terminal device, a scheduling request to the network access device (Para 134 “eNB 803 allocates resources to communicate with UE 815 and UE 816 in its wireless coverage area 825, for example in response to one or more scheduling requests”  “UE” corresponds to a terminal device, “eNodeB (eNB)” corresponds to access network device, and “allocated resources” corresponds to resource configuration information); and 
configuration information of data is used by the access network device to determine the resource configuration information based on the configuration information Para 128 131 “Different resource allocation granularity may be used depending on…traffic types (e.g. unicast, groupcast, video, etc.)”  The “traffic type” corresponds to data configuration information.  “Resource allocation granularity” corresponds to resource configuration information and “depending on traffic type” corresponds to “based on the configuration information.”  “Traffic type” corresponds to configuration of data information based on Claim 4 of the instant application, “service type information.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to, before the receiving, by a terminal device, resource configuration information from an access network device, sending, by a terminal device, a scheduling request to the network access device and use configuration information of data by the access network device to determine the resource configuration information based on the configuration information.  The motivation is to allocate resources for D2D communications and to determine resource allocation granularity according to multiple factors, as taught by Novlan (Abstract and Para 131)
Li discloses something neither Kim nor Chae nor Tooher nor Novlan explicitly discloses: the scheduling request contains configuration information of the data (Fig. 4 UE gNB 406 Abstract “transmits (602) a scheduling request…The scheduling request includes an indication of a traffic type” Para 56 where “traffic type” corresponds to data configuration information)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to before the receiving, by a first terminal device, first resource configuration information from an access network device, sending, by the Abstract).
Regarding Claim 5, Li discloses the configuration information of the first data comprises at least one of the following information of the first data: service type information, service priority information, service latency information, service reliability information, speed value information of the first terminal device, or semi-persistent scheduling assistance information (Abstract “traffic type”) where “traffic type” corresponds to service type information)
Regarding Claim 9, the combination of Kim, Chae, Tooher,  Novlan and Li discloses claim 9 as explained in claims 4 and 6.
Regarding Claim 10, the combination of Kim, Chae, Tooher,  Novlan and Li discloses claim 10 as explained in claims 5 and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463